Exhibit 10.73

 

ASSET PURCHASE AGREEMENT

 

by and between

 

ML MACADAMIA ORCHARDS L.P.

a Delaware limited partnership

(“Buyer”)

 

and

 

IASCO

a California corporation

(“Seller”)

 

 

Effective as of June 22, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS

5

 

 

 

1.1

Definitions

5

 

 

 

ARTICLE II.

PURCHASE AND SALE OF ASSETS

8

 

 

 

2.1

Purchase of Assets

8

2.2

Retained Assets

8

2.3

Retained Liabilities

9

2.4

Purchase Price

9

 

 

 

 

(a)

Amount of Purchase Price

9

 

(b)

Payment

10

 

(c)

Escrow

10

 

(d)

Price Adjustment

10

 

(e)

Closing Costs

10

 

 

 

2.5

Allocation of Purchase Price

10

2.6

Time and Place of Closing

10

2.7

Penalty for Delay

10

2.8

Execution and Delivery of Documents

11

 

 

 

 

(a)

Purchase Documents

11

 

(b)

Option Agreement

11

 

 

 

2.9

Due Diligence

11

2.10

Financing Contingency

12

 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER AND MEMBERS

12

 

 

 

3.1

Organization and Qualification

12

3.2

Authority; No Violation

12

3.3

Title, Sufficiency, and Condition of the Purchased Assets

12

3.4

Contracts

13

3.5

Compliance with Laws

13

3.6

Taxes

14

3.7

No Employees; No Employee Benefit Plans

14

3.8

“As Is” Purchase: Disclaimer

15

3.9

Litigation

15

3.10

Brokers

15

3.11

Burdensome Agreements

15

3.12

Disclosure of Material Information

15

3.13

Sole Representations and Warranties

15

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

16

 

 

 

4.1

Organization and Qualification

16

4.2

Authority

16

4.3

Disclosure of Material Information

16

4.4

Sole Representations and Warranties

16

 

 

 

ARTICLE V.

COVENANTS

16

 

i

--------------------------------------------------------------------------------


 

5.1

Covenants of Seller

16

 

 

 

 

(a)

Interim Conduct of Business

16

 

(b)

Transfer of Necessary Permits

17

 

(c)

Satisfaction of Conditions

17

 

(d)

Tax Matters

17

 

(e)

Books and Records

17

 

(f)

No Solicitation, Confidentiality, Etc.

17

 

(g)

Accuracy of Representations and Warranties

17

 

(h)

Satisfaction of Conditions

18

 

(i)

Disclosure Supplements

18

 

(j)

Compliance with Bulk Sales Certificate Requirements

18

 

(k)

Roll-back Taxes

18

 

 

 

5.2

Covenants of Buyer

18

 

 

 

 

(a)

Confidentiality

18

 

(b)

Accuracy of Representations and Warranties

18

 

(c)

Satisfaction of Conditions

19

 

 

 

ARTICLE VI.

CLOSING CONDITIONS

19

 

 

 

6.1

Conditions to Obligations of Buyer

19

 

 

 

 

(a)

No Pending Action

19

 

(b)

Purchase Permitted by Applicable Laws; Legal Investment

19

 

(c)

Proceedings Satisfactory

19

 

(d)

Consents; Necessary Permits

19

 

(e)

Option Agreement

20

 

(f)

Representations, Warranties, and Covenants

20

 

(g)

Corporate Documents

20

 

(h)

Transfer of Purchased Assets

20

 

(i)

Transfer of Necessary Permits

20

 

(j)

Bill of Sale

20

 

(k)

General Assignment

20

 

(l)

Warranty Deed

21

 

(m)

Option Agreement

21

 

(n)

Due Diligence

21

 

(o)

Non-Foreign Status Certificate

21

 

(p)

HARPTA Affidavit

21

 

(q)

Tax Clearance Certificates

21

 

(r)

Bulks Sales Certificate

21

 

 

 

6.2

Conditions to Obligations of Seller

21

 

 

 

 

(a)

Representations and Warranties

21

 

(b)

Partnership Documents

21

 

(c)

No Pending Action

21

 

 

 

ARTICLE VII.

INDEMNIFICATION

22

 

 

 

7.1

Continuation and Survival

22

 

ii

--------------------------------------------------------------------------------


 

7.2

Indemnification by Seller

22

7.3

Indemnification of Seller

22

7.4

Notice and Opportunity to Defend

22

 

 

 

ARTICLE VIII.

TERMINATION

23

 

 

 

8.1

Termination of Agreement

23

 

 

 

 

(a)

Mutual Consent

23

 

(b)

Court Order

23

 

(c)

Failure to Close

23

 

(d)

Termination by Seller

24

 

(e)

Termination by Buyer

24

 

 

 

8.2

Effect of Termination

24

 

 

 

ARTICLE IX.

MISCELLANEOUS

24

 

 

 

9.1

Prohibited Transactions

24

9.2

Financial Statements

24

9.3

Easements

24

9.4

Further Assurances

24

9.5

Fees and Expenses

25

9.6

Publicity and Disclosures

25

9.7

Press Releases and Announcements

25

9.8

Notices

25

9.9

Successors and Assigns

26

9.10

Counterparts

26

9.11

Severability; Entire Agreement

26

9.12

Attorney’s Fees

27

9.13

Course of Dealing

27

9.14

Tax Matters

27

9.15

Governing Law

27

9.16

Mediation

27

9.17

Waiver of Jury Trial

27

9.18

Dispute Resolution

28

9.19

Neutral Construction

28

9.20

Time of the Essence

29

9.21

Limitation of Liability

29

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

Bill of Sale

EXHIBIT B

Assignment and Assumption of Intangible Property

EXHIBIT C

Warranty Deed

EXHIBIT D

Option Agreement

EXHIBIT E

Non-Foreign Status Certificate

 

 

DISCLOSURE SCHEDULES

Schedule 2.5

Allocation of Purchase Price

Schedule 3.4

Contracts

Schedule 3.9

Litigation

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
June 22, 2010 (the “Effective Date”), by and between ML MACADAMIA ORCHARDS L.P.,
a Delaware limited partnership (“Buyer”), whose address is 26-238 Hawaii Belt
Road, Hilo, Hawaii 96720, and IASCO, a California corporation (“Seller”), whose
address is 210 Twin Dolphin Road, Suite B, Redwood City, California 94065.

 

This Agreement sets forth the terms and conditions upon which Buyer will
purchase from Seller, and Seller will sell to Buyer, certain assets of Seller
(other than the Retained Assets, as such term is hereinafter defined), for the
consideration provided herein.

 

In consideration of the foregoing, the mutual representations, warranties and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1           Definitions.  For this Agreement, all capitalized words or
expressions used in this Agreement (including the Schedules and Exhibits annexed
hereto) shall have the meanings specified in this Article I, unless otherwise
defined herein (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Agreement” means this Agreement, as the same may be amended, modified, or
supplemented from time to time in writing by the parties hereto.

 

“Articles” means the articles of incorporation or articles of organization or
other organizational document of a corporation or other entity, as amended and
restated through the date hereof.

 

“Bill of Sale” means a bill of sale duly executed by Seller conveying to Buyer
all of Seller’s right, title, and interest in and to the Purchased Assets on the
Closing Date, in the form set forth in Exhibit A.

 

“Books and Records” means all financial and other books and records maintained
by or for the benefit of Seller solely in connection with the Purchased Assets
within the possession or control of Seller, including any such records
maintained in electronic format, and shall not include any internal memoranda,
correspondence or notes.

 

“Business Day” means any day, excluding Saturday, Sunday, and any other day on
which commercial banks in Honolulu, Hawaii, are authorized or required by law to
close.

 

“Buyer” means ML Macadamia Orchards L.P., a Delaware limited partnership.

 

“Claim” means an action, suit, proceeding, hearing, investigation, litigation,
charge, complaint, claim or demand.

 

“Closing” means, concerning the purchase and sale of the Purchased Assets,
consummation of its purchase by Buyer as contemplated by this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which the Closing occurs, set by the parties
after necessary documents have been prepared and are ready for execution.  The
Closing Date is defined in Section 2.6.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder, published Internal Revenue Service rulings, and court decisions in
respect thereof, all as the same shall be in effect at the time.

 

“Contracts” means the material contracts, leases, licenses, and agreements that
Seller holds in relation to the Purchased Assets, including the Farming
Operations, as specified on Schedule 3.4.

 

“DCCA” means the State of Hawaii Department of Commerce and Consumer Affairs.

 

“Default” has the meaning ascribed to such term in Section 3.4.

 

“Disputes” means and includes any and all Claims, controversies, and
disagreements of any nature whatsoever between Seller and Buyer, at law or in
equity, that relate to or arise out of, directly or indirectly, this Agreement
(including all exhibits thereto and any letter agreements between Seller and
Buyer that relate thereto).

 

“Effective Date” means the date first above written.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
similar or successor federal statute, and the rules, regulations and
interpretations thereunder, all as the same shall be in effect at the time.

 

“ERISA Affiliate” means, for Title IV of ERISA, any trade or business, whether
or not incorporated, that together with Seller would be deemed to be a “single
employer” within the meaning of Section 4001 of ERISA, and, for the Code, any
member of any group that, together with Seller is treated as a “single employer”
for Section 414 of the Code.

 

“Escrow” shall mean Escrow Number TO-101-1268 at the offices of Escrow Agent.

 

“Escrow Agent” means Title Guaranty Escrow Services, Inc., 235 Queen Street,
Honolulu, Hawaii 96813.

 

“Escrow Agreement” means the escrow agreement, to be executed by Seller, Buyer,
and Escrow Agent.

 

“Farming Operations” means Seller’s farming operations related to the Purchased
Assets and conducted on the Real Property.

 

“FFE&I” means any and all furniture, fixtures, equipment (or equipage),
inventory, tools, machinery, leasehold improvements, plant, and other tangible
personal property related to or used in connection with the Farming Operations
and located on or within the Real Property, including (a) the fixtures
appurtenant to the Real Property, including the Palima Well and the spare
engines, replacement parts, and pump(s) ancillary thereto, and the irrigation
system.

 

“General Assignment” means an Assignment and Assumption of Intangible Property,
duly executed and acknowledged by Seller and Buyer, assigning to Buyer (to the
extent assignable) all of Seller’s right, title, and interest in and to the
Intangible Property on the Closing Date, in the form set forth in Exhibit B.

 

6

--------------------------------------------------------------------------------


 

“Indemnifying Party” has the meaning ascribed to such term in Section 7.4.

 

“Intangible Property” means the following items of intangible personal property
relating to the Purchased Assets:  (a) the Contracts; (b) all existing
technology and technical information; (c) all warranties, guarantees and
indemnities from any third parties, to the extent assignable; and (d) all
permits with respect to the Farming Operations, to the extent transferable.

 

“IRS” means the Internal Revenue Service and any similar or successor agency of
the federal government administering the Code.

 

“Knowledge” or words of similar meaning shall mean the actual knowledge of any
officer or director of Seller, after due inquiry and an examination of the books
and records of Seller.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, assignment, security interest, lien, charge, restriction, adverse
Claim by a third party, title defect or encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any assignment or other conveyance of any right to receive income and
any assignment of receivables with recourse against assignor), any filing of any
financing statement as debtor under the Uniform Commercial Code or comparable
law of any jurisdiction and any agreement to give or make any of the foregoing.

 

“Losses” has the meaning ascribed to such term in Section 7.2.

 

“Material Adverse Effect” means a material adverse impact or effect on (a) the
Purchased Assets, (b) the ability of Seller to perform its obligations under any
of the Purchase Documents, (c) the validity or enforceability of any of the
Purchase Documents, or (d) the rights and remedies of Buyer under any of the
Purchase Documents.

 

“Necessary Permits” has the meaning ascribed to such term in Section 3.5.

 

“Non-Foreign Status Certificate” means a certificate, to be executed by Seller,
in the form set forth in Exhibit E.

 

“Officer’s Certificate” means a certificate signed in the name of a corporation,
partnership, association, trust or limited liability company by its President,
Chief Executive Officer, Treasurer, Chief Financial Officer, or, if so
specified, the Secretary or officer appointed to execute on behalf of the
partnership, corporation, or other business entity, acting in his or her
official capacity.

 

“Option Agreement” means the agreement attached as Exhibit D.

 

“Person” means any individual, firm, partnership, association, trust,
corporation, limited liability company, governmental body or other entity.

 

“Plan” has the meaning ascribed to such term in Section 3.7.

 

7

--------------------------------------------------------------------------------


 

“Purchase Documents” means this Agreement, the Bill of Sale (Exhibit A), the
General Assignment (Exhibit B), and the Warranty Deed (Exhibit C), and any other
certificate, document, instrument, stock power, or agreement executed in
connection therewith.

 

“Purchase Price” has the meaning ascribed to such term in Section 2.4.

 

“Purchased Assets” has the meaning ascribed to such term in Section 2.1.

 

“Real Property” has the meaning ascribed to such term in Section 2.1(a).

 

“Regulatory Authority” means any federal, state, local, or other government
authority or instrumentality, domestic, or foreign.

 

“Retained Assets” has the meaning ascribed to such term in Section 2.2.

 

“Retained Liabilities” has the meaning ascribed to such term in Section 2.3.

 

“Seller” means IASCO, a California corporation.

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Warranty Deed” means the deed, to be executed by Seller, in form set forth as
Exhibit C.

 

ARTICLE II.
PURCHASE AND SALE OF ASSETS

 

2.1           Purchase of Assets.  Upon the terms and subject to the conditions
contained in this Agreement, at the Closing (as defined in Section 2.6), Seller
shall sell, assign, transfer, and convey to Buyer, and Buyer shall purchase,
acquire, and accept from Seller, the following assets and property
(collectively, the “Purchased Assets”) (but specifically excluding the Retained
Assets):

 

(a)           the Real Property (as described in the Warranty Deed) and all
improvements affixed or appurtenant to the Real Property, and all furniture,
fixtures, equipment, and inventory used in connection with Farming Operations
(“FFE&I”);

 

(b)           all Intangible Property.

 

2.2           Retained Assets.  Seller will retain ownership of all other assets
of Seller, including all other items of property, real or personal, tangible or
intangible, relating to Seller or Seller’s business or operations (collectively,
the “Retained Assets”).

 

8

--------------------------------------------------------------------------------


 

2.3           Retained Liabilities.  Except as specifically set forth in this
Agreement, Buyer shall not assume, or become obligated with respect to, any
obligations or liabilities of Seller (and Seller shall remain unconditionally
liable therefor), including the following (collectively, the “Retained
Liabilities”):

 

(a)           obligations of Seller now existing or which may arise before the
Closing with respect to any accounts payable or other payables;

 

(b)           obligations of Seller now existing or which may hereafter arise
under, by reason of, or in connection with the Purchased Assets before the
Closing;

 

(c)           obligations arising before the Closing of any term, covenant, or
provision of any Plan, Contract, Lease, or other agreement;

 

(d)           obligations of Seller now existing or that hereafter may arise
under, by reason of, or in connection with any Retained Asset;

 

(e)           obligations of Seller now existing or that hereafter may exist by
reason of or in connection with any alleged misfeasance or malfeasance by Seller
in the conduct of Seller’s Farming Operations, including any tort liability
before the Closing;

 

(f)            obligations of Seller incurred in connection with or relating to
the transfer of the Purchased Assets under this Agreement, including any
federal, state, or local income, sales, or other tax incurred by reason of said
transfer, all of which shall be the sole responsibility of Seller;

 

(g)           any obligation of Seller for federal, state, local, or foreign
income or other tax liability attributable to Seller’s ownership of the
Purchased Assets or otherwise related to Farming Operations before the Closing;

 

(h)           any liabilities or obligations resulting from any litigation or
claim or dispute, regardless of whether such litigation or claim or dispute
commences before or after the Closing, arising from Seller’s operation of the
Purchased Assets or other events occurring before the Closing;

 

(i)            any and all liabilities incurred by Seller in connection with the
negotiation, execution or performance of this Agreement (including all legal,
accounting, brokers, finders, and other professional fees and expenses);

 

(j)            any and all liabilities relating to indebtedness for borrowed
money; and

 

(k)           any and all liabilities incurred by Seller from and after the
Closing.

 

2.4           Purchase Price.

 

(A)          Amount of Purchase Price.  The purchase price (the “Purchase
Price”), payable by Buyer to Seller in consideration for the Purchased Assets,
is the sum of $12,500,000.00, subject to increase or decrease by the adjustments
provided for in this Agreement, payable in the following manner:

 

9

--------------------------------------------------------------------------------


 

On May 21, 2010, Buyer shall deposit an initial refundable deposit of $100,000
with the Escrow Agent.

 

Within three (3) days after Buyer notifies Seller that the Financing Contingency
(defined in Section 2.10) has been satisfied, Buyer shall deposit a second
deposit of $100,000 with the Escrow Agent.  When Seller makes that deposit, the
aggregate $200,000 in deposits held by the Escrow Agent shall become
non-refundable.

 

At the Closing, the balance of the Purchase Price shall be paid by Buyer to
Seller.

 

(B)           Payment.  The cash amounts paid under Section 2.4(a)(iii) are to
be by wire transfer of immediately available federal funds to Escrow Agent.

 

(C)           Escrow.  Buyer and Seller have established an escrow account
(Escrow Number TO 101-1268) with the Escrow Agent into which Buyer shall deliver
the deposits under Section 2.4(a).  The parties shall enter into the Escrow
Agreement and deliver it to the Escrow Agent.

 

(D)          Price Adjustment.  Any contract pricing adjustments made by Mauna
Loa Macadamia Nut Corporation (“MLMNC”) regarding the 2009-2010 crop year
harvest, resulting from adjustments to the USDA price for Hawaii macadamia nuts
(as further described in the Contracts), whether or not made before the Closing
Date, shall belong to Seller (in the event of an upward adjustment) or to be
owed by Seller to Buyer for payment to MLMNC (in the event of a downward
adjustment).

 

(E)           Closing Costs.  Buyer and Seller agree to split equally the escrow
closing fees and costs.

 

2.5           Allocation of Purchase Price.  The Purchase Price shall be
allocated among the Purchased Assets for Section 1060 of the Code, as set forth
in Schedule 2.5.  Seller and Buyer agree to be bound by such allocations and to
complete and attach Internal Revenue Form 8594 to their respective federal
income tax returns to reflect such allocations.  After the Closing Date, the
parties will make consistent use of the allocation for all tax purposes and in
all filings, declarations, and reports with the IRS in respect thereof,
including the reports required to be filed under Section 1060 of the Code. 
Buyer will prepare and deliver IRS Form 8594 to Seller within forty-five (45)
days after the Closing Date to be filed with the IRS.  In any litigation related
to the determination of any tax, Buyer and Seller must not represent that such
allocation is not a correct allocation.

 

2.6           Time and Place of Closing.  The closing of the transactions
described herein (the “Closing”) shall take place at the offices of the Escrow
Agent, at 10:00 a.m., Hawaii Standard Time) on July 15, 2010, or at such other
place or time as the parties hereto may mutually agree.  The date and time at
which the Closing actually occurs is hereinafter referred to as the “Closing
Date.”

 

2.7           Penalty for Delay.  Buyer shall pay $5,000 per day for every
calendar day that Closing is delayed beyond July 15, 2010, except for delays
that are outside the reasonable control of Buyer.

 

10

--------------------------------------------------------------------------------


 

2.8           Execution and Delivery of Documents.

 

(A)          Purchase Documents.  At the Closing, Seller shall execute and
deliver to Buyer a Bill of Sale in substantially the form attached hereto as
Exhibit A (the “Bill of Sale”) and such deeds, conveyances, certificates of
title, assignments, assurances, and other instruments and documents as Buyer may
reasonably request to effect the sale, conveyance, and transfer of the Purchased
Assets from Seller to Buyer, including the Assignment and Assumption of
Intangible Property substantially in the form attached hereto as Exhibit B (the
“General Assignment”) and the warranty deed substantially in the form attached
hereto as Exhibit C (“Warranty Deed”).  Such instruments and documents shall be
sufficient to convey to Buyer good and merchantable title in all of the
Purchased Assets.  Seller will, from time to time after the Closing Date, take
such additional actions and execute and deliver such further documents as Buyer
may reasonably request to more effectively sell, transfer and convey the
Purchased Assets to Buyer and to place Buyer in a position to operate and
control all of the Purchased Assets.

 

(B)           Option Agreement.  At the Closing, Buyer shall execute and deliver
to Seller the Option Agreement substantially in the form attached hereto as
Exhibit D (the “Option Agreement”).

 

2.9           Due Diligence.

 

(a)           Buyer shall have until June 16, 2010 (the “Due Diligence Period”)
within which to conduct such due diligence activities, inspections, and studies
of the Purchased Assets as it deems necessary or appropriate, and examine and
investigate to its full satisfaction all facts, circumstances, and matters
relating to the Purchased Assets that Buyer deems necessary or appropriate for
purposes of consummating this transaction (collectively, “Buyer’s Due
Diligence”).

 

(b)           Buyer, at Buyer’s sole cost and expense, shall retain such
professional consultants as Buyer may deem appropriate to assist Buyer in
Buyer’s Due Diligence.  Seller, at no cost to itself but without charge to
Buyer, shall execute and deliver such authorizations and consents as reasonably
may be necessary to Buyer’s conduct of Buyer’s Due Diligence.

 

(c)           During the Due Diligence Period, Seller shall make available to
Buyer and its agents and representatives, or provide Buyer and its
representatives with, copies of any and all documents such as records, leases,
agreements, permits and licenses, studies (e.g., environmental, archaeological,
appraisal, survey, etc.), contracts and tenant leases and licenses, real
property tax records, legal settlement documents, and title-related documents,
that relate to the Purchased Assets and are in Seller’s possession or control or
which are readily available.

 

(d)           On or before 5:00 p.m. (Hawaii Standard Time) on the last day of
the Due Diligence Period, Buyer shall advise Seller, in writing, if Buyer
intends to proceed with the transaction or advise Seller if Buyer intends not to
proceed with the transaction, subject to the Financing Contingency, or advise
Seller, in writing, if Buyer intends not to proceed with the transaction.

 

(e)           Buyer assumes the sole risk of all of Buyer’s costs and expenses
of Buyer’s Due Diligence, and Seller shall have no liability for any such costs
and expenses.

 

11

--------------------------------------------------------------------------------


 

(f)            Buyer shall indemnify and hold Seller harmless from and against
any and all loss, cost, injury and damage, including reasonable attorney’s fees,
arising out of, resulting from, or in any way connected with Buyer’s Due
Diligence.

 

(g)           Termination of this Agreement shall not relieve any party of
liability for a breach of any provision of this Agreement before such
termination.

 

2.10         Financing Contingency.  Buyer shall have until June 28, 2010 within
which to obtain the financing that Buyer deems necessary or appropriate to
consummate this transaction (the “Financing Contingency”).  As soon as the
Financing Contingency has been satisfied, Buyer shall advise Seller of that fact
in writing.  If Buyer fails to provide that notice before 5:00 p.m. (Hawaii
Standard Time) on June 28, 2010, then this Agreement shall terminate
automatically.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLER AND MEMBERS

 

Seller hereby represents and warrants to Buyer, as follows:

 

3.1           Organization and Qualification.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California.  Seller has full power and authority to own, use and lease its
properties and to conduct its business as such properties are owned, used or
leased and as such business is currently conducted and as it is proposed to be
conducted.  Seller is qualified to do business in the State of Hawaii as a
foreign corporation.

 

3.2           Authority; No Violation.  Seller has all requisite power and
authority to enter into this Agreement, the Purchase Documents, and any other
agreements and instruments executed by Seller in connection herewith or
therewith and to carry out the transactions contemplated hereby or thereby.  The
execution, delivery, and performance of this Agreement by Seller has been duly
and validly authorized and approved by all necessary corporate action.  This
Agreement and the Purchase Documents constitute the legal and binding obligation
of Seller, enforceable against each in accordance with its terms, except that
the enforceability hereof may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
relating to creditors’ rights generally and that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding may be brought.  The entering into of this Agreement by Seller does
not, and the consummation by Seller of the transactions contemplated hereby,
including specifically the transfer of the Purchased Assets to Buyer by Seller,
will not violate the provisions of (a) any applicable federal, state, local, or
foreign laws, (b) Seller’s Articles or bylaws, or (c) any provision of, or
result in a Default or acceleration of any obligation under, or result in any
change in the rights or obligations of Sellers under, any Lien, contract,
agreement, license, lease, instrument, indenture, order, arbitration award,
judgment, or decree to which Seller is a party or by which any of them is bound,
or to which any property of Seller is subject.

 

3.3           Title, Sufficiency, and Condition of the Purchased Assets.  Seller
has good and marketable title to, or a valid leasehold interest in, all of the
Purchased Assets, free and clear of all Liens except as noted in the Preliminary
Title Report which has been furnished to Buyer.  The sale and delivery of the
Purchased Assets to Buyer hereunder shall vest in Buyer good and marketable
title thereto, free and clear of any and all Liens except as noted in the
Preliminary

 

12

--------------------------------------------------------------------------------


 

Title Report.  Without limiting the general scope of the preceding language,
(i) Seller has good and marketable title to the Real Property, free and clear of
any Lien, easement, covenant, or other restriction, except for installments of
special assessments not yet delinquent and recorded, lease and licenses noted in
the Preliminary Title Report, and easements, covenants, and other restrictions
that do not materially impair the current use, occupancy, or value, or the
marketability of title, of the Real Property subject thereto; (ii) there are no
pending or, to the Knowledge of Seller, threatened condemnation proceedings,
lawsuits, or administrative actions relating to the Real Property; and (iii) the
legal description for the Real Property contained in the Warranty Deed
(Exhibit D) describes such parcel fully and adequately, the buildings and
improvements are located within the boundary lines of the Real Property, are not
in violation of applicable setback requirements, zoning laws, and ordinances,
and do not encroach on any easement that may burden the Real Property, and the
Real Property does not serve any adjoining property for any purpose inconsistent
with the use of the Real Property.

 

3.4           Contracts.

 

Seller’s material Contracts concerning the farming operations related to the
Purchased Assets are listed on Schedule 3.4.  Copies of all those Contracts have
been provided to Buyer before the execution of this Agreement, and all such
copies are true, correct and complete and have been subject to no further
amendment, extension or other modification as of the date hereof.  Seller is not
in Default under any of those Contracts (a “Default” being defined for purposes
hereof as an actual default or event of default or the existence of any fact or
circumstance that would, upon receipt of notice or passage of time, constitute a
default).  Except as set forth in Schedule 3.4, no consent, permit, license,
authorization or approval form, or filing or registration with, or the giving of
notice to, any public body or authority, or other Person or entity (including
any party other than Seller to any real property lease, capital lease, agreement
or contract), is required to be obtained or made in connection with the
execution, delivery and performance by Seller of this Agreement or any other
agreement, document instrument or certificate to be delivered by or on behalf of
Seller in connection therewith.

 

3.5           Compliance with Laws.

 

(a)           Seller has all licenses, permits, franchises, orders, approvals,
accreditations, written waivers and other authorizations as are necessary to
enable it to own the Purchased Assets and conduct the Farming Operations on the
Real Property as currently conducted and to occupy and use its real and personal
properties without incurring any material liability (“Necessary Permits”). 
Buyer and Seller agree that they will jointly insure that all registrations,
filings, applications, notices, transfers, consents, approvals, orders,
qualifications, waivers, or other actions of any kind required by virtue of the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby to effect the transfer to Buyer of such Necessary Permits is
obtained at or as soon as administratively feasible after Closing.  Seller is in
full compliance with the terms and conditions of all Necessary Permits.

 

(b)           Seller has conducted and is conducting the Farming Operations in
material compliance with applicable federal, state, and local laws, statutes,
ordinances, regulations, rules or orders or other requirements of any
governmental, regulatory or administrative agency or authority or court or other
tribunal relating to it (including, but not limited to, any law, statute,
ordinance, regulation, rule, order or requirement relating to securities,
properties, business, products, advertising, sales or employment practices,
immigration, terms and conditions of employment, wages and hours, safety,
occupational safety, health or welfare conditions relating

 

13

--------------------------------------------------------------------------------


 

to premises occupied, product safety and liability or civil rights).  Seller is
not now charged with, and, to the Knowledge of Seller, as to the Farming
Operations and Intangible Property, is not now under investigation with respect
to, any possible material violation of any applicable law, statute, ordinance,
regulation, rule, order or requirement relating to any of the foregoing in
connection with the business of Seller, and Seller has filed all material
reports required to be filed with any governmental, regulatory or administrative
agency or authority.

 

3.6           Taxes.

 

(a)           Seller has timely filed all Tax Returns that it was required to
file.  All such Tax Returns were true, correct, and complete in all respects. 
All Taxes owed by Seller have been timely paid (whether or not shown on any Tax
Return).  No Claim has ever been made by an authority in a jurisdiction where
Seller does not file Tax Returns that it is or may be subject to the imposition
of any Tax by that jurisdiction.  Seller has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, consultant, independent contractor, creditor, or other third
party.  Seller is not aware of any dispute or Claim concerning any liability for
Taxes of Seller.

 

(b)           Seller is not a party to any pending action or proceeding, nor, to
the best Knowledge of Seller, is any action or proceeding threatened by any
governmental authority for the assessment or collection of any Taxes, and no
Claim for the assessment or collection of any Taxes has been asserted or
proposed to be asserted against Seller, which has not been settled with all
amounts due having been paid.  There are no matters under discussion with any
taxing authority that might result in the assessment of additional Taxes against
or relating to Seller with respect to the Purchased Assets.

 

(c)           Seller is not a party to any agreement, arrangement, or practice
for the sharing of Taxes or is obligated to indemnify any other party for Taxes.

 

(d)           There are no liens for Taxes on the Purchased Assets.

 

(e)           Seller is not a “foreign person”, as such term is defined in
Section 1445 of the Code.  The sale transaction herein contemplated is not
subject to Section 897 of the Code or to the withholding requirements of
Section 1445 of the Code.  Seller is a “resident person,” as such term is
defined in Section 235-68 of the Hawaii Revised Statutes.  The sale transaction
herein contemplated is not subject to the withholding requirements of
Section 235-68 of the Hawaii Revised Statutes.

 

(f)            Exhibit E contains a Non-Foreign Status Certificate that Seller
will execute.

 

3.7           No Employees; No Employee Benefit Plans.  With respect to the
Farming Operations, Seller has no employees and therefore no “Employee Pension
Benefit Plan” (as such term is defined in Section 3(2) of ERISA), “Multiemployer
Plan” (as such term is defined in Section 3(37) of 4001(a)(3) of ERISA),
“Employee Welfare Benefit Plan” (as such term is defined in Section 3(3) of
ERISA); or Stock purchase, option, or bonus plan, deferred compensation,
severance pay, incentive, merit or performance bonus, vacation, sick pay or
leave, fringe benefit plan, policy, or arrangement, or payroll practice, which
is maintained or contributed to by Seller or any ERISA Affiliate, or under which
Seller or any ERISA Affiliate has any liability or contingent liability
(individually a “Plan” and collectively, the “Plans”).

 

14

--------------------------------------------------------------------------------


 

3.8           “As Is” Purchase: Disclaimer.  Buyer acknowledges and agrees that
(a) Buyer has had an opportunity to inspect and is familiar with the Purchased
Assets, (b) Buyer is fully satisfied with the condition of the Purchased Assets,
and (c) Buyer has elected to proceed with this transaction.  BASED ON SUCH
FAMILIARITY, KNOWLEDGE, AND INSPECTION, BUYER ACCEPTS THE ASSETS ON AN “AS IS,
WHERE IS AND WITH ALL FAULTS” BASIS, WITH NO REPRESENTATIONS OR WARRANTIES,
EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

3.9           Litigation.  Except as disclosed on Schedule 3.9, there is no
Claim pending or, to the Knowledge of Seller, threatened (or, to the Knowledge
of Seller, any facts that could lead to such a Claim) by, against, affecting or
regarding the Purchased Assets.  Nothing listed on Schedule 3.9, either
individually or when aggregated with other listings on such schedule, would
reasonably be expected to have a Material Adverse Effect with respect to the
Purchased Assets.

 

3.10         Brokers.  Clint Van Ostrand of Colliers International and Mark D.
Bratton (R) of Colliers Monroe Friedlander Inc. (collectively, “Colliers”)
represent Seller in this transaction, and Colliers shall be paid solely and
exclusively by Seller under a separate agreement between Seller and Colliers. 
Except as expressly specified in this Section 3.10, neither Seller nor any
Person acting on Seller’s behalf, has engaged, retained, or incurred any
liability to any broker, investment banker, finder or agent or has agreed to pay
any brokerage fees, commissions, finder’s fees, or other fees with respect to
this Agreement or the transactions contemplated hereby.  Buyer represents itself
and has not engaged any broker for this transaction.

 

3.11         Burdensome Agreements.  Seller is not subject to or bound by any
agreement, judgment, decree, or order, except for the documents set forth in
Schedule 3.4, that will result in a Material Adverse Effect with respect to the
Purchased Assets.

 

3.12         Disclosure of Material Information.  Neither this Agreement
(including the Schedules and Exhibits hereto) nor any document, certificate, or
instrument furnished in connection therewith contains, with respect to Seller,
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein not misleading.  There is no fact known
to Sellers that has or would reasonably be expected in the future to result in a
Material Adverse Effect and that has not been set forth in this Agreement or in
any other document delivered in connection herewith.

 

3.13         Sole Representations and Warranties.  The representations and
warranties contained in this Article III, together with those contained in the
Deed and Option Agreement made between Buyer and Seller, are the only
representations and warranties made by Seller in connection with the
transactions contemplated by this Agreement and supersede any and all previous
written or oral statements made by Seller to Buyer.

 

15

--------------------------------------------------------------------------------


 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

4.1           Organization and Qualification.  Buyer is a limited partnership
duly organized, validly existing and in good standing under the laws of the
state of Delaware, with full power and authority to own, use or lease its
properties and to conduct its business as such properties are owned, used or
leased and as such business is conducted.

 

4.2           Authority.  Buyer has the requisite partnership power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby.  The execution, delivery, and performance of this Agreement
by Buyer has been duly and validly authorized and approved by all necessary
partnership action on the part of Buyer and this Agreement constitutes the legal
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, except that the enforceability hereof may be subject to bankruptcy,
insolvency, reorganization, moratorium, or other similar laws now or hereafter
in effect relating to creditors’ rights generally and that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding may be brought.  Assuming the accuracy of the representations and
warranties of Seller hereunder, the entering into of this Agreement by Buyer
does not, and the consummation by Buyer of the transactions contemplated hereby
will not, violate the provisions of: (a) any applicable laws of the United
States or any other state or jurisdiction in which Buyer does business; (b) the
certificate of limited partnership or partnership agreement of Buyer; or (c) any
provision of, or result in a Default or acceleration of any obligation under, or
result in any change in the rights or obligations of Buyer under, any mortgage,
Lien, lease, agreement, contract, instrument, order, arbitration award,
judgment, or decree to which Buyer is a party.

 

4.3           Disclosure of Material Information.  Neither this Agreement
(including the Schedules and Exhibits hereto) nor any document, certificate, or
instrument furnished in connection therewith contains, with respect to Buyer,
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein not misleading.

 

4.4           Sole Representations and Warranties.  The representations and
warranties contained in this Article IV, together with those contained in the
Option Agreement made between Buyer and Seller, are the only representations and
warranties made by Buyer in connection with the transactions contemplated by
this Agreement and supersede any and all previous written or oral statements
made by Buyer to Seller.

 

ARTICLE V.
COVENANTS

 

5.1           Covenants of Seller.  Seller shall keep, perform and fully
discharge the following covenants and agreements:

 

(A)          Interim Conduct of Business.  From the date hereof until the
Closing, Seller shall operate the Farming Operations consistent with prior
practice and in the ordinary course of business.  Without limiting the
generality of the foregoing, from the date hereof until the Closing, except for
transactions contemplated by this Agreement or expressly approved in writing by
Buyer, Seller shall continue to conduct normal farming practices per the farming

 

16

--------------------------------------------------------------------------------


 

contract between Buyer and Seller consistent with past years of operation.  The
obligation to conduct normal farming practices does not include an obligation to
purchase greater inventory or to stockpile any supplies beyond what is needed to
conduct the farming practices until Closing (e.g., Seller does not need to
purchase more engine fuel than is expected to be necessary through Closing),
even if in the past Seller may have purchased some supplies in quantity to
achieve a lower price or for some other reason.  Randy Cabral for Buyer and Jim
Makaweo for Seller shall be responsible for finalizing a farming budget for the
escrow period to the mutual benefit of Buyer and Seller.

 

(B)           Transfer of Necessary Permits.  From and after the date hereof
through to the Closing Date and following the Closing, Seller shall use its best
efforts to effect the transfer to Buyer of all of the Necessary Permits and all
other permits, licenses, and leases associated with the Farming Operations as
presently conducted, to the extent the same are by their terms transferable.

 

(C)           Satisfaction of Conditions.  Seller shall use its best efforts to
accomplish the satisfaction of the conditions precedent to Closing contained in
Section 6.1 herein on or before the Closing Date.

 

(D)          Tax Matters.  Seller shall be responsible for and shall cause to be
prepared and duly filed all Tax Returns relating to Taxes of Seller.  Seller
shall be responsible for and shall indemnify and hold harmless Buyer with
respect to all Taxes of Seller.

 

(E)           Books and Records.  For a period of three (3) years commencing on
the Closing Date, or for such longer period as may be required by applicable
law, Seller shall make all such books and records with respect to the Purchased
Assets not included as part of the Books and Records available for inspection
and copying by Buyer and its representatives during regular business hours upon
ten (10) Business Days’ prior notice.

 

(F)           No Solicitation, Confidentiality, Etc.  Before the termination of
this Agreement under Article VII, Seller shall not (i) solicit or negotiate with
respect to any inquiries or proposals relating to the possible direct or
indirect acquisition of all or a portion of the Purchased Assets; except with
respect to the sale of the undeveloped land, or (ii) discuss or disclose either
this Agreement or other confidential information pertaining to Seller with any
Person (except as may be required by law or except as may be required in
connection with the transactions contemplated by this Agreement to officers,
directors, employees, and agents of Seller) without the prior written approval
of Buyer.  Buyer acknowledges that the prior distribution of material regarding
Seller to interested parties shall not be deemed to violate this
Section 5.1(g).  Seller shall advise such parties of the existence of this
Agreement and shall refrain from entering into further discussions with such
parties concerning the sale of Seller to the extent otherwise prohibited by this
Section 5.1(g).

 

(G)           Accuracy of Representations and Warranties.  Without the prior
written consent of Buyer, Seller shall not take any action from the date hereof
to the Closing Date, whether as an officer or director of Seller or otherwise,
that would cause any representation or warranty of Seller contained in this
Agreement to become untrue or cause the breach of any agreement hereof or
covenant contained herein.  Seller promptly shall bring to the attention of
Buyer any facts that come to its attention that would cause any of the
representations and warranties of Seller to be untrue or materially misleading
in any respect.

 

17

--------------------------------------------------------------------------------


 

(H)          Satisfaction of Conditions.  Seller shall use its best efforts to
comply with this Section 5.1 and to accomplish the satisfaction of the
conditions precedent to Closing contained in Section 6.1 below on or before the
Closing Date.

 

(I)            Disclosure Supplements.  From time to time before the Closing,
Seller shall supplement or amend the Schedule(s) hereto with respect to any
matter hereafter arising that, if existing or occurring at or before the date of
this Agreement, would have been required to be set forth or described in any
such Schedule or that is necessary to complete or correct any information in any
such Schedule or in any representation or warranty of Seller that has been
rendered inaccurate thereby.  To determine the satisfaction of the conditions
set forth in Section 6.1, no such supplement or amendment shall be given effect.

 

(J)            Compliance with Bulk Sales Certificate Requirements.  Seller
shall comply with all of the requirements imposed on a transferor in a bulk
sales certificate under Haw. Rev. Stat. § 237-45, such that the transfer of the
Purchased Assets to Buyer will be effective against all creditors of Seller free
and clear of any lien, charge or encumbrance arising under that law.  Seller
shall satisfy all creditors with respect to the Purchased Assets and in
connection with the Farming Operations before the Closing, and Seller shall
remove any and all Liens against the Purchased Assets.

 

(K)          Roll-back Taxes. If any action or inaction by Seller before Closing
causes any rollback taxes to become due upon any portion of the 200 acre portion
of the Real Property that is not being used as agricultural land, which portion
was removed from the active orchard to unusable land, Seller shall be
responsible for the prompt payment of all rollback taxes for the period of
Seller’s ownership of said 200 acre portion.  Should any rollback taxes become
due after the Closing Date, Buyer shall be responsible for the immediate payment
of all rollback taxes assessed from the Closing Date forward.

 

5.2           Covenants of Buyer.  Buyer shall keep, perform and fully discharge
the following covenants and agreements:

 

(A)          Confidentiality.  Buyer shall hold, and cause its officers,
directors, employees, consultants, agents and shareholders to hold, all
information heretofore or hereafter obtained from Seller or its advisors in
strict confidence and to use the information so obtained only for the purpose of
evaluating the purchase of the Purchased Assets; provided, however, that Buyer
shall also be entitled to share such information with any Person with whom it is
discussing the possibility of providing funds to finance the transactions
contemplated hereby; provided, further, that, notwithstanding anything to the
contrary contained in this Agreement, Buyer shall have the right to disclose any
information regarding this Agreement or the transactions contemplated hereby to
any federal and/or state regulators of Buyer.  Buyer shall promptly return all
such information to Seller if the Closing is not consummated as contemplated
hereby.

 

(B)           Accuracy of Representations and Warranties.  Without the prior
written consent of Seller, Buyer will not take any action from the date hereof
to the Closing Date that would cause any representation or warranty of Buyer
contained in this Agreement to become untrue or cause the breach of any
agreement hereof or covenant contained herein.  Buyer will promptly bring to the
attention of Seller any facts that come to its attention that would cause any of
the representations and warranties of Buyer to be untrue or materially
misleading in any respect.

 

18

--------------------------------------------------------------------------------


 

(C)           Satisfaction of Conditions.  Buyer shall use its best efforts to
accomplish the satisfaction of the conditions precedent to Closing contained in
Section 6.2 herein on or before the Closing Date.

 

ARTICLE VI.
CLOSING CONDITIONS

 

6.1           Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate this Agreement and the transactions contemplated hereby are subject
to the fulfillment, before or at the Closing, of the following conditions
precedent:

 

(A)          No Pending Action.  No legislation, order, rule, ruling or
regulation shall have been proposed, enacted or made by or on behalf of any
governmental body, department or agency, and no legislation shall have been
introduced in either House of Congress or in the legislature of any state, and
no investigation by any governmental authority shall have been commenced or
threatened, and no action, suit, investigation or proceeding shall have been
commenced before, and no decision shall have been rendered by, any court or
other governmental authority or arbitrator, which, in any such case, in the
reasonable judgment of Buyer, could adversely affect, restrain, or prevent the
transactions contemplated by this Agreement.

 

(B)           Purchase Permitted by Applicable Laws; Legal Investment.  Buyer’s
purchase of and payment for the Purchased Assets (i) shall not be prohibited by
any applicable law or governmental order, rule, ruling, regulation, release or
interpretation, (ii) shall not subject Buyer to any penalty, Tax, liability or,
in Buyer’s reasonable judgment, any other onerous condition under any applicable
law, statute, ordinance, regulation or rule, (iii) shall not constitute a
fraudulent or voidable conveyance under any applicable law and (iv) shall be
permitted by all applicable laws, statutes, ordinances, regulations and rules of
the jurisdictions to which Buyer is subject.

 

(C)           Proceedings Satisfactory.  All proceedings taken in connection
with the purchase and sale of the Purchased Assets, all of the other Purchase
Documents and all documents and papers relating thereto, shall be in form and
substance reasonably satisfactory to Buyer.  Buyer and its counsel shall have
received copies of such documents and papers as Buyer or its counsel may
reasonably request in connection therewith, all in form and substance reasonably
satisfactory to Buyer.  Any Purchase Document, any Schedule or Exhibit to this
Agreement and any other document, agreement or certificate contemplated by this
Agreement, not approved by Buyer in writing as to form and substance on the date
this Agreement is executed, shall be reasonably satisfactory in form and
substance to Buyer.

 

(D)          Consents; Necessary Permits.  Seller shall have received (and there
shall be in full force and effect) all material consents, approvals, licenses,
permits, orders, and other authorizations of, and shall have made, or will as
soon as administratively feasible after Closing  make, all such filings,
registrations, qualifications, and declarations with, any Person under any
applicable law, statute, ordinance regulation, or rule or under any agreement,
order, or decree to which Seller is a party or to which it is subject, in
connection with the transactions contemplated by this Agreement and the sale of
the Purchased Assets.  Seller also shall have obtained all consents from Mauna
Loa Macadamia Nut Corporation concerning the assignment to Buyer of any
agreements between Mauna Loa Macadamia Nut Corporation and Seller, and Buyer
shall have assumed any such agreements.  All approvals, consents, and licenses
of any Regulatory

 

19

--------------------------------------------------------------------------------


 

Authority required with respect to Seller in connection with the transactions
contemplated by this Agreement or to permit Buyer to conduct its business using
the Purchase Assets from and after the Closing Date shall have been granted and
shall have become final, and all notices and filings required by any Regulatory
Authority with respect to such matters shall have been given or made except to:
(i) the extent that the failure to (1) obtain such an approval, consent or
license, or (2) give such notice or make such filing, has not had and would not
reasonably be expected to have a Material Adverse Effect; or (ii) except for
approvals, consents, or licenses of a Regulatory Authority that are obtainable
or issuable only on a post-Closing basis.

 

(E)           Option Agreement.  Buyer shall have executed the Option Agreement
(Exhibit D).

 

(F)           Representations, Warranties, and Covenants.  Each of the
representations and warranties of Seller contained in this Agreement shall
remain true and correct at the Closing Date as fully as if made on the Closing
Date; Seller shall have performed, on or before the Closing Date, all of its
respective obligations under this Agreement and the other Purchase Documents
that by the terms thereof are to be performed on or before the Closing Date; and
Seller shall have delivered to Buyer an Officer’s Certificate dated the Closing
Date of Seller to such effect.

 

(G)           Corporate Documents.  Seller shall have delivered to Buyer:

 

(1)           an Officer’s Certificate of the Secretary of Seller certifying
(1) the incumbency and genuineness of signatures of all officers of Seller, as
the case may be, executing this Agreement, any document delivered by Seller at
the Closing and any other document, instrument or agreement executed in
connection herewith, and (2) the truth and correctness of resolutions of Seller
authorizing the entry by Seller into this Agreement and the transactions
contemplated hereby; and

 

(2)           a certificate of good standing and legal existence of Seller from
the Secretary of State of California as of a recent date before the Closing and
a certificate from the Department of Commerce and Consumer Affairs that Seller
is in good standing as a foreign corporation doing business in Hawaii.

 

(H)          Transfer of Purchased Assets.  All of the Purchased Assets shall
have been effectively sold, transferred, conveyed and assigned to Buyer, free
and clear of all Liens, and all of the deeds, conveyances, certificates of
title, assignments, assurances and other instruments and documents referenced in
Section 2.8, shall have been executed, delivered and, if appropriate, filed or
recorded.

 

(I)            Transfer of Necessary Permits.  All of the Necessary Permits
shall have been transferred to or obtained by Buyer on the Closing Date.

 

(J)            Bill of Sale.  Seller shall have executed the Bill of Sale in
substantially the form attached hereto as Exhibit A.

 

(K)          General Assignment.  Seller shall have executed the General
Assignment in substantially the form attached hereto as Exhibit B.

 

20

--------------------------------------------------------------------------------


 

(L)           Warranty Deed.  Seller shall have executed the Warranty Deed in
substantially the form attached hereto as Exhibit C.

 

(M)         Option Agreement.  Seller shall have executed the Option Agreement
in substantially the form attached hereto as Exhibit D.

 

(N)          Due Diligence.  Buyer shall have successfully completed its due
diligence investigation of the Purchased Assets.

 

(O)          Non-Foreign Status Certificate.  Seller must prepare and deliver to
Buyer an executed Non-Foreign Status Certificate (for FIRPTA purposes) in
substantially the form of Exhibit E.

 

(P)           HARPTA Affidavit.  Seller must prepare and deliver to Buyer a
Hawaii Department of Taxation Form N-289 (or any successor to such form) to the
effect that Seller is a “resident person” as that term is defined in
Section 235-68 of the Hawaii Revised Statutes.

 

(Q)          Tax Clearance Certificates.  Buyer shall have received from Seller
current tax clearance certificates for Seller from the Hawaii Department of
Taxation.

 

(R)           Bulks Sales Certificate.  Buyer shall have received from Seller a
completed Bulks Sales Certificate executed by Seller.

 

The documents and other items described in this Section 6.1 are deemed to be
delivered properly, if left in the possession of an authorized representative of
Buyer.

 

6.2           Conditions to Obligations of Seller.  The obligations of Seller to
consummate this Agreement and the transactions contemplated hereby are subject
to the fulfillment, before or at the Closing, of the following conditions
precedent:

 

(A)          Representations and Warranties.  Each of the representations and
warranties of Buyer in this Agreement shall remain true and correct at the
Closing Date, and Buyer shall, on or before the Closing Date, have performed all
of its obligations under this Agreement and the other Purchase Documents that by
the terms thereof are to be performed by it on or before the Closing Date; and
Buyer shall have delivered an Officer’s Certificate to Seller dated the Closing
Date to such effect.

 

(B)           Partnership Documents.  Buyer shall have delivered to Seller:

 

(1)           an Officer’s Certificate of the Secretary of Buyer certifying
(1) the incumbency and genuineness of signatures of all officers of Buyer, as
the case may be, executing this Agreement, any document delivered by Buyer at
the Closing and any other document, instrument or agreement executed in
connection herewith, and (2) the truth and correctness of resolutions of Buyer
authorizing the entry by Buyer into this Agreement and the transactions
contemplated hereby; and

 

(ii)           a certificate of good standing and legal existence of Buyer from
the Secretary of State of Delaware as of a recent date before the Closing.

 

(C)           No Pending Action.  No legislation, order, rule, ruling, or
regulation shall have been proposed, enacted or made by or on behalf of any
governmental body, department or

 

21

--------------------------------------------------------------------------------


 

agency, and no legislation shall have been introduced in either House of
Congress or in the legislature of any state, and no investigation by any
governmental authority shall have been commenced or threatened, and no action,
suit, investigation, or proceeding shall have been commenced before, and no
decision shall have been rendered by, any court or other governmental authority
or arbitrator, which, in any such case, was not known by Seller on the date or
which could adversely affect, restrain, prevent, or rescind the transactions
contemplated by this Agreement (including the purchase and sale of the Purchased
Assets) or result in a Material Adverse Effect.

 

ARTICLE VII.
INDEMNIFICATION

 

7.1           Continuation and Survival.  Except as otherwise specifically
provided herein, all covenants, representations, and warranties contained herein
are intended to and shall remain true and correct as of the Closing Date, shall
be deemed to be material, and shall survive the execution and delivery of this
Agreement, the execution and delivery of all instruments of conveyance, and the
transfer of title to the Purchased Assets to Buyer. All covenants and agreements
of Buyer and Seller contained herein shall also constitute representations and
warranties.

 

7.2           Indemnification by Seller.  Seller shall, jointly and severally,
indemnify, defend and hold Buyer, and its officers, directors, partners,
consultants, employees, and agents, harmless from and against any and all
obligations, liabilities, claims, accounts, demands, damages, liens or
encumbrances, whether direct, contingent or consequential and no matter how
arising, and all costs and expenses, including reasonable attorneys’ fees and
expenses, related to any actions, suits or judgments incident thereto
(collectively, “Losses”), arising out of, with respect to, or based upon the
following:  (a) the inaccuracy in any respect of any representation or warranty,
or a breach or Default in the performance of any covenant, of Seller contained
herein; (b) any material misrepresentation in, or omission of a material fact
from, or a breach or Default in the performance of, any opinion, certificate or
instrument of transfer or conveyance furnished to Buyer by or on behalf of
Seller, under this Agreement; (c) the ownership, maintenance or operation of the
Purchased Assets before the Closing Date, except to the extent caused by Buyer’s
acts or omissions; (d) any Taxes required to be paid by Sellers or with respect
to the Purchased Assets for any period ending on or before the Closing Date; or
(e) any of the Retained Assets or Retained Liabilities.

 

7.3           Indemnification of Seller.  Buyer shall indemnify, defend and hold
harmless Seller from and against any and all Losses, arising out of, with
respect to, or based upon the following:  (a) the inaccuracy in any respect of
any representation or warranty, or a breach of any covenant, of Buyer contained
herein; (b) any material misrepresentation in, or omission of a material fact
from, or a breach or Default in the performance of, any opinion, certificate or
instrument of transfer or conveyance furnished to Seller by or on behalf of
Buyer under this Agreement; or (c) the ownership, maintenance or operation of
the Purchased Assets by Buyer from and after the Closing Date, except to the
extent caused by Seller’s acts or omissions.

 

7.4           Notice and Opportunity to Defend.

 

(a)           If there occurs an event that a party asserts is an indemnifiable
event under Section 7.2 or 7.3, the parties seeking indemnification shall
promptly notify the other parties obligated to provide indemnification
(collectively, the “Indemnifying Party”).  If such event

 

22

--------------------------------------------------------------------------------


 

involves (i) any Claim or (ii) the commencement of any action, suit or
proceeding by a third Person, the party seeking indemnification will give such
Indemnifying Party prompt written notice of such Claim or the commencement of
such action, suit or proceeding; provided, however, that the failure to provide
prompt notice as provided herein will relieve the Indemnifying Party of its
obligations hereunder only to the extent that such failure prejudices the
Indemnifying Party hereunder.

 

(b)           In case any such action, suit, or proceeding shall be brought
against any party seeking indemnification and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate therein and, to the extent that it desires to do so, to assume the
defense thereof, with counsel reasonably satisfactory to such party seeking
indemnification and, after notice from the Indemnifying Party to such party
seeking indemnification of such election so as to assume the defense thereof,
the Indemnifying Party shall not be liable to the party seeking indemnification
hereunder for any attorneys’ fees or any other expenses, in each case
subsequently incurred by such party, in connection with the defense of such
action, suit or proceeding.  The party seeking indemnification agrees to
cooperate fully with the Indemnifying Party and its counsel in the defense
against any such action, suit or proceeding. In any event, the party seeking
indemnification shall have the right to participate at its own expense in the
defense of such action, suit or proceeding.

 

(c)           In no event shall an Indemnifying Party be liable for any
settlement or compromise effected without its prior consent.  If, however, the
party seeking indemnification refuses its consent to a bona fide offer of
settlement that the Indemnifying Party wishes to accept (which must include the
unconditional release of the parties seeking indemnification from all liability
with respect to the Claim at issue), the party seeking indemnification may
continue to pursue such matter, free of any participation by the Indemnifying
Party, at the sole expense of the party seeking indemnification.  In such event,
the obligation of the Indemnifying Party to the party seeking indemnification
shall be equal to the lesser of (i) the amount of the offer or settlement that
the party seeking indemnification refused to accept plus the costs and expenses
of such party before the date the Indemnifying Party notifies the party seeking
indemnification of the offer of settlement and (ii) the actual out-of-pocket
amount the party seeking indemnification is obligated to pay as a result of such
party’s continuing to pursue such matter.

 

ARTICLE VIII.
TERMINATION

 

8.1           Termination of Agreement.  This Agreement and the transactions
contemplated hereby may (at the option of the party having the right to do so)
be terminated at any time on or before the Closing Date:

 

(A)          Mutual Consent.  By mutual written consent of Buyer and Seller;

 

(B)           Court Order.  By Buyer or Seller if any court of competent
jurisdiction shall have issued an order under the request of a third party
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement;

 

(C)           Failure to Close.  By Buyer or Seller if the transactions
contemplated hereby shall not have been consummated on or before the Closing
Date; provided, however, that such right to terminate this Agreement shall not
be available to any party whose failure to fulfill any obligation of this
Agreement has been the cause of, or resulted in, the failure of the transactions
contemplated hereby to be consummated on or before such date;

 

23

--------------------------------------------------------------------------------


 

(D)          Termination by Seller.  By Seller upon notice to Buyer at any time
before the Closing Date, if (i) a condition to the performance of Seller set
forth in Section 6.2 shall not be fulfilled at the time specified for the
fulfillment thereof, (ii) a material Default under or a material breach of this
Agreement shall be made by Buyer, or (iii) any representation or warranty set
forth in this Agreement or in any instrument delivered by Buyer pursuant hereto
shall be materially false or misleading; or

 

(E)           Termination by Buyer.  By Buyer by notice to Seller at any time
before the Closing Date, if (i) a condition to the performance of Buyer set
forth in Section 6.1 shall not be fulfilled at the time specified for the
fulfillment thereof that is outside of Buyer’s reasonable control, (ii) a
material Default under or a material breach of this Agreement shall be made by
Seller or (iii) any representation set forth in this Agreement or in any
instrument delivered by Seller pursuant hereto shall be materially false or
misleading.

 

8.2           Effect of Termination.  Each party’s right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies.  If this Agreement is terminated under Section 8.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Sections 2.3, 5.2(a), 7.1, 7.2, 7.3, 7.4, 8.1, 9.3, 9.4, 9.10,
9.13, and 9.14 will survive; provided, however, that if this Agreement is
terminated by a party because of a Default hereof by the other party or because
one or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s failure to comply
with its obligations under this Agreement, the terminating party’s right to
pursue all legal remedies shall survive such termination unimpaired.

 

ARTICLE IX.
MISCELLANEOUS

 

9.1           Prohibited Transactions.  The parties acknowledge and agree that
Buyer is subject to federal and/or state regulatory requirements, and that the
provisions of this Agreement shall be expressly subject to applicable federal
and state laws governing Buyer.  The parties further agree that, notwithstanding
anything to the contrary herein contained, if any term or condition set forth
herein or in any other related agreement is at any time deemed impermissible or
questionable by federal and/or state regulators of Buyer, Buyer shall have the
unconditional right to immediately terminate this Agreement by giving written
notice thereof to Seller.

 

9.2           Financial Statements.  Seller agrees to reasonably cooperate with
Buyer with respect to any financial statements that may be required by Buyer, a
publicly traded company, due to any federal and/or state regulatory requirements
that must be fulfilled by Buyer.

 

9.3           Easements.  Buyer and Seller agree to work together to reasonably
resolve any and all outstanding issues relating to easements, including working
with New Hawaii Mac Nut Company, the Hawaii State Department of Transportation,
and Bishop Estate.  Both Buyer and Seller agree that resolving the easement
issues shall not be a condition to Closing.

 

9.4           Further Assurances.  Seller shall, from time to time on or after
the Closing Date, upon the request of Buyer, do, execute, acknowledge and
deliver, or cause to be done, executed,

 

24

--------------------------------------------------------------------------------


 

acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney, consents, and assignments as may be
required to transfer to and vest in Buyer and to protect Buyer’s right, title,
and interest in and to all of the Purchased Assets being transferred to Buyer
hereunder and otherwise to confer upon Buyer the benefits contemplated by this
Agreement.

 

9.5           Fees and Expenses.  Each of the parties hereto will pay and
discharge its own expenses and fees in connection with the negotiation of and
entry into this Agreement and the consummation of the transactions contemplated
hereby.

 

9.6           Publicity and Disclosures.  Before the Closing, no press release
or any public disclosure, either written or oral, of the transactions
contemplated by this Agreement shall be made by any party without the prior
knowledge and written consent of Seller and Buyer.

 

9.7           Press Releases and Announcements.  Buyer is required by law to
disclose the existence and material terms of this Agreement by filing a Form 8-K
with the SEC.  Seller acknowledges that Buyer will file a copy of this Agreement
in such Form 8-K filing. Thereafter, unless required by the SEC, neither party
shall issue any other press release or public announcement or disclosure of the
existence or terms of this Agreement (or its related agreements), amendments, or
the transactions contemplated hereby or thereby, without the prior written
approval of the other party, which written approval must not be unreasonably
withheld, conditioned, or delayed.

 

9.8           Notices.  All notices, requests, demands, consents and
communications necessary or required under this Agreement or any other Purchase
Document shall be made in the manner specified, or, if not specified, shall be
delivered by hand or sent by registered or certified mail, return receipt
requested, email or by telecopy (receipt confirmed) to:

 

If to Buyer:

ML Macadamia Orchards, L.P.

26-238 Hawaii Belt Road

Hilo, Hawaii, 96720

Attention:  Dennis Simonis

Telephone: (808) 969-8052

FAX: (808) 060-8152

dsimonis@mlnut.com

 

 

with a copy to:

Carlsmith Ball LLP

ASB Tower, Suite 2200

1001 Bishop Street

Honolulu, Hawaii 96813

Attention: James H. Case, Esq.

Telephone: (808) 523-2501

FAX: (808) 523-0842

jcase@carlsmith.com

 

 

If to Seller:

IASCO

210 Twin Dolphin Drive, Suite B

Redwood City, California, 94065

Attention: John Lee

Telephone: (650) 593-8100 x103

FAX: (650) 593-8101

jlee@iasco.com

 

25

--------------------------------------------------------------------------------


 

with a copy to:

Kessner Umebayashi Bain & Matsunaga

Central Pacific Plz.

220 S. King St., Fl. 9
Honolulu, Hawaii 96813

Attention:  Steven Guttman, Esq.

Telephone: (808) 536-1900

FAX: (808) 529-7177

sguttman@kdubm.com

 

All such notices, requests, demands, consents, and other communications shall be
deemed to have been duly given or sent three (3) Business Days following the
date on which mailed, or on the date on which delivered by hand, email, or by
facsimile transmission (receipt confirmed), as the case may be, and addressed as
aforesaid.

 

9.9           Successors and Assigns.  All covenants and agreements set forth in
this Agreement and made by or on behalf of any of the parties hereto shall bind
and inure to the benefit of the successors and permitted assigns of such party,
whether or not so expressed, except that neither party may assign or transfer
any of its rights or obligations under this Agreement without the consent in
writing of the other party.

 

9.10         Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. This Agreement may also be executed by way of facsimile
signature and such signature shall be sufficient to bind the party so executing
this Agreement.  Such party shall thereafter promptly forward a confirming copy
of such facsimile signature to the other party.

 

9.11         Severability; Entire Agreement.  If any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason in any
jurisdiction, the validity, legality, and enforceability of any such provision
in every other respect and of the remaining provisions shall not be in any way
impaired or affected, it being intended that each of the parties’ rights and
privileges shall be enforceable to the fullest extent permitted by law, and any
such invalidity, illegality and unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.  To
the fullest extent permitted by law, the parties hereby waive any provision of
any law, statute, ordinance, rule, or regulation that might render any provision
hereof invalid, illegal, or unenforceable.  This Agreement, including the
Schedules and Exhibits referred to herein, is complete, and all promises,
representations, understandings, warranties, and agreements with reference to
the subject matter hereof, and all inducements to the making of this Agreement
relied upon by any of the parties hereto, have been expressed herein or in said
Schedules or Exhibits.  This Agreement may not be amended except by an
instrument in writing signed by Seller and Buyer.

 

26

--------------------------------------------------------------------------------


 

9.12         Attorney’s Fees.  In any action or proceeding brought to enforce
any provision of this Agreement or the other Purchase Documents, or where any
provision hereof or thereof is validly asserted as a defense, the successful
party shall be entitled to recover reasonable attorneys’ fees in addition to any
other available remedy.

 

9.13         Course of Dealing.  No course of dealing and no delay on the part
of any party hereto in exercising any right, power, or remedy conferred by this
Agreement shall operate as a waiver thereof or otherwise prejudice such party’s
rights, powers and remedies.  The failure of either of the parties to this
Agreement to require the performance of a term or obligation under this
Agreement or the waiver by any of the parties to this Agreement of any breach
hereunder shall not prevent subsequent enforcement of such term or obligation or
be deemed a waiver of any subsequent breach hereunder.  No single or partial
exercise of any rights, powers, or remedies conferred by this Agreement shall
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

9.14         Tax Matters.  Seller shall pay all real property and other transfer
taxes, sales taxes, bulk sales taxes, documentary stamp taxes, recording charges
and other similar Taxes resulting from, arising under or in connection with the
transfer of the Purchased Assets or any other related transaction under this
Agreement, whether imposed in accordance with federal, state, or local law and
imposed upon either Buyer or Seller.

 

9.15         Governing Law.  This Agreement, including the validity hereof and
the rights and obligations of the parties hereunder, shall be construed in
accordance with and governed by the laws of the State of Hawaii (without regard
to otherwise applicable conflict of laws principles).

 

9.16         Mediation.  Any and all claims, controversies, or disputes arising
out of or relating to this Agreement, or the breach thereof, which remain
unresolved after direct negotiations between Seller and Buyer, must first be
submitted to confidential mediation in the State of Hawaii, in accordance with
the Rules, Procedures, and Protocols for Mediation of Disputes of Dispute
Prevention & Resolution, Inc. (based in Honolulu, Hawaii), then in effect.  The
mediator’s fees and expenses are to be shared equally between Seller and Buyer.

 

9.17         Waiver of Jury Trial.  BUYER AND SELLER HEREBY EXPRESSLY
IRREVOCABLY WAIVES ITS OR HIS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OTHER PURCHASE
DOCUMENT OR THE PURCHASED ASSETS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT.  SELLER AND BUYER ALSO WAIVE ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED
OF ANY PARTY.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  SELLER AND BUYER FURTHER WARRANT AND REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL; AND THAT EACH VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE AND MAY ONLY BE MODIFIED IN AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, ANY OTHER PURCHASE DOCUMENT OR THE SHARES.  IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL (WITHOUT A JURY) BY THE COURT.

 

27

--------------------------------------------------------------------------------


 

9.18         Dispute Resolution.  If there is any Dispute asserted by either
party, then, to the extent permitted by law, the parties agree that all actions
or proceedings arising in connection with that Dispute must be tried and
litigated only in the state or federal courts located in the State of Hawaii. 
That choice of venue is mandatory and not permissive in nature, thereby
precluding the possibility of jurisdiction or venue other than specified in this
Section 9.15.  To the extent permitted by law, (a) the parties hereby waive any
right each may have to assert the doctrine of forum non conveniens or to object
to venue for any Proceeding brought in accordance with this Section 9.15; and
(b) the parties stipulate that the state and federal courts located in the State
of Hawaii will have in personam jurisdiction and venue over the parties for the
litigation of any Dispute arising out of or related to this Agreement asserted
by either party before the Closing Date.  Service of process sufficient for
personal jurisdiction in any action against any party hereto may be made by
registered or certified mail, to its address indicated herein.  Each party
agrees that any final judgment rendered against it in any action or proceeding
will be conclusive as to the subject of such final judgment, and it may be
enforced in other jurisdictions in any manner provided by law.

 

9.19         Neutral Construction.  The parties to this Agreement agree that
this Agreement was negotiated fairly between them at arm’s length and that the
final terms of this Agreement are the product of the parties’ negotiations. 
Each party represents and warrants that it has sought and received legal counsel
of its own choosing with regard to the content of this Agreement and the rights
and obligations affected hereby.  The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore should not be construed against a party or parties
on the grounds that the party or parties drafted, or was more responsible for
drafting, the provision(s).

 

(a)           In this Agreement, the masculine, feminine, or neuter gender and
the singular or plural number is deemed to include the other whenever the
context so requires, and “shall,” “must” and “agrees” are mandatory, and “may”
is permissive.

 

(b)           The captions appearing at the commencement of the provisions of
this Agreement are descriptive only and for convenience in reference.  If there
is any conflict between any such caption and the provision at the head of which
it appears, then the provision, and not the caption, controls and governs in the
construction of this Agreement.

 

(c)           The parties acknowledge, understand, and agree that their
respective agents and representatives executing this Agreement on behalf of each
of parties are learned and conversant in the English language, and that the
English language controls the construction, enforcement, governance,
interpretation, and performance of this Agreement.

 

(d)           Unless otherwise indicated herein, with respect to any reference
made in this Agreement to a Section (or Article, Subsection, Paragraph,
Subparagraph, or Clause), Annex, Exhibit, or Schedule, such reference is a
section (or article, subsection, paragraph, subparagraph, or clause) of, or an
annex, exhibit, or schedule to, this Agreement.

 

(e)           Whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed, as the context indicates, to be followed by
the words “but (is/are)

 

28

--------------------------------------------------------------------------------


 

not limited to.”  Whenever the conjunction “or” is used in this Agreement, it is
deemed, as the context indicates, to be inclusive (i.e., “A or B” means A, B, or
A and B) and not exclusive (i.e., “A or B” means A or B, but not A and B),
thereby avoiding the use of “and/or” to show the intended inclusiveness.

 

(f)            Where specific language is used to clarify or illustrate by
example a general statement contained herein, such specific language is not
deemed to modify, limit, or restrict the construction of the general statement
that is being clarified or illustrated.

 

(g)           All Schedules and Exhibits, if any, described in this Agreement
and attached hereto are by this reference incorporated fully herein; the words
“this Agreement” must be considered to include all such Schedules and Exhibits,
if any.

 

9.20         Time of the Essence.  Time is of the essence to this Agreement with
respect to the performance by each party of its duties, obligations and
responsibilities under this Agreement, and also each and every condition,
covenant, provision, and term of this Agreement.

 

9.21         Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY CLAIM AGAINST THE OTHER
PARTY FOR PUNITIVE, SPECIAL, INCIDENTAL, EXEMPLARY, AND CONSEQUENTIAL DAMAGES.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Buyer:

 

 

 

ML MACADAMIA ORCHARDS L.P.,

 

a Delaware limited partnership

 

 

 

 

By ML Resources, Inc., its General Partner

 

 

a Hawaii corporation

 

 

 

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

 

Name: Dennis J. Simonis

 

 

 

Title: CEO and President

 

 

 

 

 

Seller:

 

 

 

IASCO,

 

a California corporation

 

 

 

 

 

By:

/s/ John Lee

 

 

Name: John Lee

 

 

Title: Executive Vice President, CFO

 

30

--------------------------------------------------------------------------------